CROCKETT, Justice:
The Department of Social Services (herein Social Services) joined as plaintiff in this action, seeking reimbursement for public assistance it had rendered to plaintiff and two minor children of the parties. Pursuant to various supplemental proceedings to the divorce action, the recital of the detail of which can be spared here, the trial court rendered judgment against the defendant in the sum of $1,600 for unpaid support money.1
The propriety of Social Services joining in said action and obtaining the judgment for *315the purposes indicated has been recognized in the cases of Bartholomew v. Bartholomew2 and Reeves v. Reeves.3 Furthermore, the defendant was personally served with the Order to Show Cause, upon which the hearing was had and he was represented by counsel at that hearing. At that time, the court denied the defendant’s motion to strike the Order to Show Cause based on a claimed lack of notice and the judgment complained of was entered.
We are not persuaded that there was any error or impropriety in the proceeding, nor that any interference with the actions of the trial court is justified.
Affirmed. Costs to plaintiffs (respondents).
ELLETT, C. J., and WILKINS, MAU-GHAN and HALL, JJ., concur.

. It is significant to note that the record of this proceeding shows that there is also a subsequent judgment for $1,725, entered on February 14, 1978, from which no appeal has been *315taken and that such subsequent judgment has thus become final. Consequently, the present appeal challenging the prior judgment appears to be moot.


. Utah, 548 P.2d 238 (1976).


. Utah, 556 P.2d 1267 (1976).